Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0001151
                                                         06-JUN-2016
                                                         09:16 AM



                           SCWC-14-0001151

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAII,
                    Respondent/Plaintiff-Appellee,

                                 vs.

                        RYAN NAKAMITSU,
                Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-14-0001151; 1DTA-14-02783)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack and Wilson, JJ.)

          Petitioner/Defendant-Appellant Ryan Nakamitsu’s
application for writ of certiorari filed on April 25, 2016, is
hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
heard in this case. Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawai#i, June 6, 2016

Alen M. Kaneshiro               /s/ Mark E. Recktenwald
for petitioner
                                /s/ Paula A. Nakayama
Sonja P. McCullen
for respondent                  /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson